OPINION — AG — ** COURTHOUSE — REPAIR — COURT FUND ** SINCE THE USE OF THE COURT FUND FOR SUCH PURPOSE (REPAIRING THE WALKS AND FOUNDATION) IS BY STATUTE LEFT PRIMARILY TO THE DISTRICT JUDGE, COUNTY JUDGE AND COUNTY ATTORNEY, YOU ARE ADVISED IT IS THE OPINION OF THE AG THAT IF SAID DISTRICT JUDGE, COUNTY JUDGE AND COUNTY ATTORNEY, FIND THAT THE EXPENDITURE OF MONEYS OUT OF THE COURT FUND FOR THE PURPOSE STATED IN YOUR LETTER IS " FOR REPAIR, MAINTENANCE AND IMPROVEMENT OF THE COUNTY COURTHOUSE " SAID OFFICIALS MAY SO FIND AND, IN WRITING, CERTIFYING SUCH FACT TO EXCISE BOARD, WHICH MAY THEN MAKE AN APPROPRIATION OUT OF THE COURT FUND FOR SUCH PURPOSE, AS PROVIDED IN 62 Ohio St. 322 [62-322] CITE: 62 Ohio St. 323 [62-323] (SAM H. LATTIMORE)